TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00353-CR



Pedro Luevanos, Appellant

v.

The State of Texas, Appellee



FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 02-1039-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Pedro Luevanos seeks to appeal from a judgment of conviction for evading detention
by motor vehicle.  Luevanos pleaded guilty and was placed on deferred adjudication in September
2003.  He was adjudicated guilty and sentenced on July 12, 2005.  He filed his pro se motion for late
notice of appeal in trial court on June 16, 2006.  The motion/notice was untimely.  See Tex. R. App.
P. 26.2(a)(1), 26.3.  We lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  
The appeal is dismissed.
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 30, 2006
Do Not Publish